DETAILED ACTION

Examiner’s Note
The Terminal Disclaimer filed on 02 February 2022 has been approved.

Response to Amendment
This action is in reply to the Applicant' s amendments filed on 02 February 2022.
Claims 21, 23, and 25-29 have been cancelled.
Claims 1-20, 22, and 24 are currently pending and have been examined.


Allowable Subject Matter
Claims 1-20, 22, and 24 are allowed.
Claims are renumbered as 1-22.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 17, 22, and 24 are allowed because a search of the prior art of record fail to anticipate or render obvious step of remote radio unit, RRU, obtaining uplink signals as received from wireless devices at antenna elements of an antenna array of the RRU, each wireless device being associated with its own at least one user layer; capturing energy per user layer by combining the received uplink signals from the antenna array for each user layer into combined signals, resulting in one combined signal per user layer, wherein the combining for each individual user layer Is based on channel coefficients of the wireless device associated with said each individual user layer; and providing combined signals to a baseband unit, BBU.

For claims 2-16 and 18-20, they depend on claims 1 and 17 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-27230363036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                         (571)-270-3706
sung.ahn@uspto.gov